203 F.2d 363
UNITED STATES of America, Plaintiff-Appellee,v.Max SCHARFMAN, Defendant-Appellant.
No. 259, Docket 22596.
United States Court of AppealsSecond Circuit.
Argued April 17, 1953.Decided April 17, 1953.

Herbert Shiff, New York City, Frederick Possess, New York City (Samuel Lawrence Brennglass, New York City, of counsel), for appellant.
J. Edward Lumbard, Jr., U.S. Atty. for Southern District of New York, New York City (Gerome J. Leone and Whitney North Seymour, Jr., Asst. U.S. Attys., New York City, of counsel), for appellee.
Before L. HAND, AUGUSTUS N. HAND and CHASE, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court.